[Cite as State v. Taggart, 2021-Ohio-1350.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




 STATE OF OHIO,                                     :     CASE NO. CA2020-11-117

         Appellee,                                  :          OPINION
                                                                4/19/2021
                                                    :
   - vs -
                                                    :

 SHANNON D. TAGGART,                                :

         Appellant.                                 :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2017-12-2111



Michael T. Gmoser, Butler County Prosecuting Attorney, Michael Greer, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Shannon D. Taggart, #A767781, Noble Correctional Institution, 15708 McConnelsville
Road, Caldwell, Ohio 43724, pro se



        M. POWELL, P.J.

        {¶ 1} Shannon Taggart appeals from the order of the Butler County Common Pleas

Court denying his motion to reconsider. For the reasons described below, we dismiss this

appeal for lack of a final appealable order.

        {¶ 2} Following a 2018 indictment on five drug-related offenses, Taggart agreed to
                                                                     Butler CA2020-11-117

enter guilty pleas to two counts of the indictment, i.e., trafficking and aggravated drug

possession. The court accepted the pleas and found Taggart guilty. The court scheduled

Taggart's sentencing hearing in May 2019. However, Taggart failed to appear, and the

court issued a capias for his arrest.

       {¶ 3} In November 2019, law enforcement arrested Taggart on the capias. Later

that month, the court sentenced him to a period of incarceration. Taggart did not pursue a

direct appeal.

       {¶ 4} In September 2020, Taggart moved the common pleas court, pro se, to add

36 days of jail-time credit to his sentence. In the motion, Taggart explained that after the

court issued the capias, he was arrested on May 26, 2019 for a separate criminal matter in

Wayne County, Indiana. Taggart claimed that the next day, the Indiana court granted him

an O.R. bond on that matter. However, the Wayne County jailing authority would not

release him because of the capias in Butler County. Taggart claimed that he remained in

jail solely on the capias until July 2, 2019, when the Indiana court revoked his O.R. bond

due to an indictment. Thus, Taggart sought jail-time credit for the time he claimed he was

held in the Indiana jail solely for the capias.

       {¶ 5} On October 5, 2020, the common pleas court issued an order denying

Taggart's motion. The court found that Taggart should have raised the jail-time credit issue

at sentencing, and therefore it was untimely. The court also indicated that it had requested

its presentence investigator to research Taggart's allegations, which the investigator

determined were unfounded.

       {¶ 6} On October 22, 2020, Taggart moved the court, pro se, for reconsideration.

He argued that he raised the jail-time credit issue at sentencing, but that the issue was not

ripe for adjudication "due to a lack of documentation of evidentiary quality."      Taggart

indicated that he now had such documentation. He appended a "case summary," which

                                                  -2-
                                                                       Butler CA2020-11-117

appears to be the docket sheet pertaining to the Indiana criminal matter.

       {¶ 7} On October 26, 2020, the court issued an order denying Taggart's motion for

reconsideration. The court indicated that the motion did not raise any substantive issues

not already addressed in the court's earlier denial of the motion to add jail-time credit.

       {¶ 8} On November 16, 2020 Taggart appealed the order denying his motion for

reconsideration. Taggart presents the following sole assignment of error:

       {¶ 9} THE TRIAL COURT ABUSED ITS DISCRETION IN FAILING TO APPLY

DAYS SPENT CONFINED, PURSUANT TO ITS OWN CAPIAS WARRANT FOR ARREST.

       {¶ 10} Before we proceed to the merits, we must resolve whether this court has

jurisdiction to consider this appeal. As stated above, Taggart appealed the denial of his

motion for reconsideration, not the denial of his underlying motion to add jail-time credit.

       {¶ 11} The October 5, 2020 order denying Taggart's motion to add jail-time credit

was a final appealable order. State v. Thompson, 147 Ohio St.3d 29 2016-Ohio-2769, ¶

13; R.C. 2929.19(B)(2)(g)(iii). App.R. 4(A)(1) provides that a notice of appeal must be filed

within 30 days of the final judgment.

       {¶ 12} "There is no authority for filing a motion for reconsideration of a final judgment

at the trial court level in a criminal case." State v. Leach, 12th Dist. Clermont No. CA2004-

02-011, 2005-Ohio-2370, ¶ 6. A motion for reconsideration filed after a final judgment is a

nullity. Id.; Pitts v. Dept. of Transportation, 67 Ohio St.2d 378, 379 (1981). A party may not

extend the App.R. 4(A) filing deadline by filing a motion for reconsideration of a final order.

Pitts at 380. "Because a judgment entered on a motion for reconsideration is also a nullity,

a party cannot appeal such a judgment." Leach at id. citing State v. Vanelli, 9th Dist. Wayne

No. 02CA0066, 2003-Ohio-2717, ¶ 8. "Rather, the party must appeal from the original

decision." Hamilton v. Ebbing, 12th Dist. Butler No. CA2011-01-001, 2012-Ohio-2250, ¶

17.

                                              -3-
                                                                    Butler CA2020-11-117

      {¶ 13} Thus, Taggart had 30 days from October 5, 2020 to appeal the order denying

his motion to add jail-credit time. He failed to do so. And the motion for reconsideration

was a nullity and could not extend the 30-day deadline.

      {¶ 14} Consequently, because Taggart did not timely file his notice of appeal of the

underlying decision and because the decision on Taggart's motion for reconsideration was

not a final appealable order, this court lacks jurisdiction over the matter. See HSBC Mtge.

v. Ballard, 12th Dist. Butler No. CA2011-05-088, 2012-Ohio-2251.         Based upon the

foregoing analysis, this appeal is hereby dismissed, sua sponte, for lack of a final

appealable order.

      Appeal dismissed.


      HENDRICKSON and BYRNE, JJ., concur.




                                            -4-